Citation Nr: 1209452	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  00-02 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of right tibia and fibula fracture on a direct basis.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of left knee injury.

3.  Entitlement to service connection for residuals of left knee injury.


REPRESENTATION

Sarah Kaminar, Attorney




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from July 1971 to July 1974. 

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) on appeal from a December 1998 rating decision of the VA Regional Office (RO) in Houston, Texas that declined to reopen the claims of entitlement to service connection for residuals of a left knee injury and residuals of right tibia and fibula fracture.

By decision dated in December 2001, the Board denied entitlement to service connection for residuals of a left knee injury and residuals of right tibia and fibula fracture.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in September 2002, the Court vacated the decision and remanded the matter to the Board for development consistent with a September 2002 Joint Motion for Remand.

The case was remanded for further development by Board decisions in May 2004, August 2008 and May 2011.  The case has since been returned to the Board for disposition.

The Board observes that in a statement dated in December 1998, the Veteran appears to state that right tibia/fibula fracture residuals are secondary to a left knee condition.  In September 2011, claims of service connection for back and hip conditions as secondary to a knee disorder, and service connection for an acquired psychiatric disorder were raised.  These matters, which have not previously been adjudicated, are referred to the RO for appropriate consideration. 

Following adjudication of the threshold issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of left knee injury, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection for residuals of a fracture of the right tibia and fibula was denied by RO rating decision in October 1980; the Veteran did not file an appeal within one year of notification of the decision.  

2.  The evidence received subsequent to the October 1980 rating decision as to fracture residuals of the right tibia and fibula does not bear directly and substantially upon this matter, and alone or in connection with evidence previously assembled, is not so significant that it must be considered in order to fairly decide the merits of the claim.

3.  In a rating decision dated in October 1980, the RO denied service connection for residuals of left knee injury; the Veteran did not file an appeal within one year of notification of the decision.

4.  The evidence received subsequent to the October 1980 rating decision as to residuals of a left knee injury bears directly and substantially upon this matter, and either alone or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied service connection for right tibia and fibula fracture residuals is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

2.  New and material evidence sufficient to reopen the claim of entitlement to service connection for right tibia and fibula fracture residuals has not been received since the final determination and the claim is not reopened. 38 C.F.R. § 3.156 (2001).

3.  The October 1980 rating decision that denied service connection for residuals of a left knee injury is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011). 

4.  New and material evidence sufficient to reopen the claim of entitlement to service connection for residuals of a left knee injury has been received since the final determination and the claim is reopened. 38 C.F.R. § 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claims of entitlement to service connection for residuals of left knee injury and residuals of right tibia and fibula fracture.  He maintains that these disabilities are of service onset for which service connection is warranted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

The Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA is not applicable where further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision with respect to the threshold issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of left knee injury, further assistance is unnecessary to aid the appellant in substantiating this aspect of the appeal. 

As to the claim of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of right tibia and fibula fracture, in Kent v. Nicholson, 20 Vet.App. 1 (2006), the U.S. Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  In this regard, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. 

Here, notice was sent to the appellant in letters dated in December 1998, supplemented by correspondence dated in May 2004, November 2004, and March 2005 that informed him of what evidence was required to reopen a claim and to substantiate a claim, and of the appellant's and VA's respective duties for obtaining evidence.  Although fully competent notice was not sent before the initial RO decision in this matter, the Board finds that this was not prejudicial to the appellant because the actions taken by VA essentially cured the initial lack of adequate notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also has also readjudicated the matter in supplemental statements of the case after adequate notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to decide the appeal as the timing error does not affect the essential fairness of the adjudication. See Bernard v. Brown, 4 Vet.App. 384.  

Notification that includes information pertaining to a disability rating and an effective date for the award if service connection is granted has also been sent to the appellant.  In this case, however, service connection is being denied.  Therefore, no rating or effective date will be assigned with respect to the claim of entitlement to service connection for residuals of right tibia and fibula fracture.  

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384 (1993).  Extensive VA and private clinical records have been submitted in support of the claim and reviewed.  The record reflects that the Veteran requested a personal hearing but cancelled his most recent request in September 2011.  The appellant's numerous statements in the record, as well as the whole of the evidence have been carefully considered.  He has not been afforded a VA examination. See McLendon v. Nicholson, 20 Vet.App. 79 (2006).  In this regard, 38 C.F.R. § 3.159(c)(4)(iii) (2011) precludes a VA examination when a new and material claim is not reopened such as in this case.

The Board is satisfied that VA has complied with the duty-to-assist-requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The claim of whether new and material evidence has been received to reopen the service connection for residuals of right tibia and fibula fracture is ready to be considered on the merits.  


Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2010); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011). 

Factual Background and Legal Analysis 

Service connection for residuals of right tibia and fibula fracture was originally denied in October 1980.  The Veteran did not file an appeal and this determination is final. See 38 C.F.R. § 20.1103 (2011).  The Board must therefore review all of the evidence submitted since the final disallowance of the claim to determine whether the appellant's claim for service connection should be reopened and re-adjudicated de novo. See Evans v. Brown, 9 Vet.App. 273 (1996).  A claim that is the subject of a final decision can only be reopened upon the submission of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011). 

The Veteran attempted to reopen the previously denied claim of entitlement to service connection for residuals of right tibia/fibula fracture in December 1998.  The regulation which defines new and material evidence was amended in 2001 and is applicable to claims to reopen filed on or after August 29, 2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 38 C.F.R. § 3.156 does not apply in the instant case as the appellant's claim to reopen was received before August 2001.  New and material evidence prior to August 29, 2001 is defined in 38 C.F.R. § 3.156 (2001) as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet.App. 510, 513 (1992).

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for right tibia/fibula fracture residuals.

Factual Background and Legal Analysis

The evidence that was of record at the time of the RO's October 1980 rating decision included service treatment records showing that in late October 1972, the Veteran sought treatment for a "sore" right ankle with slight tenderness of the medial aspect of the joint just below the malleolus.  In November, he was seen for complaints of right ankle pain with a history that he fell off a 2 1/2-ton truck and turned the right ankle.  Tenderness was elicited at the anterior aspect but there was no swelling or bruising.  An X-ray revealed no fracture.  An impression of minimal sprain was rendered.  On examination in June 1974 for discharge from active duty, the lower extremities were evaluated as normal and no defect was recorded.  

Clinical records from the Texas Department of Corrections dated in 1978 reflect that the Veteran sustained a comminuted mid-shaft fracture of the right tibia in 1978 for which open reduction was performed.  In November 1978, it was noted that the fracture had become unstable.  He was admitted in August 1979 with history of having an open wound of the anterior right lower extremity since surgery and "status post open reduction and internal fixation of the right tibia about 20 months ago."  It was reported that he had been ambulatory without problems but that shortly before admission, was running in the prison yard and heard his leg snap as he fell.  It was decided that an attempt would be made to heal the fracture in plaster as opposed to debridement.  

The Veteran was readmitted in October 1979 where it was noted that two days prior to admission, he was walking in a field and apparently refractured his tibia.  He subsequently underwent removal of previously installed hardware, debridement of the right tibia and fibula fracture, and placement of a short leg walking cast.  Final diagnoses on discharge were osteomyelitis and status post open reduction and internal fixation of the right tibia and fibula fracture.  Subsequent Texas Department of Corrections records reflect that he received continuing follow-up in this regard.  

The Veteran was examined by VA in September 1980 pursuant to a claim for residuals of left knee injury.  He gave a history of having sustained an injury to the left knee in 1974 with no fractured bones.  It was noted that he ambulated using two crutches and wearing a short leg cast on the right lower extremity due to fractures of the right tibia and fibula that had first occurred in January 1978 when a log fell on his leg, with refracture a couple of times since the original injury.  

In October 1980, the RO denied service connection for unhealed fracture of the right tibia and fibula noting that this injury was first sustained in 1978 after service.  

The Veteran attempted to reopen his claim of entitlement to service connection for residuals of right tibia/fibula fracture in December 1998. 

Evidence added to the record after the October 1980 RO rating decision includes a letter from the Veteran's private physician, B. K. dated in April 1981 stating that the appellant's inability to work was a result of continuing problems with a fractured, infected right tibia that had been a disabling factor since 1978.  He stated that it represented a failure of bony union, probably due to intercurrent infection. 

An October 1998 medical pass indicates that the appellant was prescribed a custom brace/shoe for his right lower extremity. 

The Veteran was afforded a VA examination in August 2009.  The examiner noted that the claims folder was reviewed and a comprehensive clinical history and physical examination were performed.  The examiner stated that the appellant sustained a tibia/fibula fracture after discharge from service.  

Subsequently received was extensive clinical authority pertaining to the onset and clinical course of osteoarthritis.  
The Board has considered all of the additional information received since the October 1980 RO rating decision and finds that it is merely duplicative and/or cumulative of prior evidence in the record relative to the claim of service connection for right tibia/fibula fracture.  Information that is merely cumulative of other evidence in the record cannot be "new and material" even if it was not previously before agency decision makers. See 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000). 
The additional evidence does not demonstrate the Veteran sustained a tibia/fibula fracture during service but merely reflects that he continued to be treated for right tibia/fibula fracture.  This fact was shown previously in the record and such evidence is cumulative.  The information obtained from clinical authority submitted in support of the appeal is generic and is not specific to the facts of this case.  Such evidence is therefore not so significant that it must be considered to fairly decide the claim. 
The statements received in support of the claim are cumulative because they only provide a theory of entitlement based on facts previously known to VA.  Following VA examination in August 2009, the VA examiner provided a opinion noting that right tibia/fibula fracture was sustained after service.  This evidence also corroborates a fact demonstrated prior to the RO's 1980 decision in this matter. 
In summary, the evidence added to the record since the last final denial of the claim in October 1980 is cumulative and does not provide a basis to reopen the claim of entitlement to service connection for the residuals of right tibia/fibula fracture as directly related to service. See38 U.S.C.A. § 5108;38 C.F.R. § 3.156(a).  As such, the application to reopen the claim must  be denied.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.

Factual Background and Legal Analysis

The evidence that was of record at the time of the RO's October 1980 rating decision denying service connection for residuals of left knee injury included service treatment records showing that the appellant sought treatment in May 1974 with complaints that he injured the left knee with giving way.  Examination disclosed no effusion, laxity or tenderness but a notation that there was moderate chondromalacia of the patella.  An X-ray was within normal limits.  Impressions of chondromalacia and soft tissue injury were recorded.  On examination in June 1974 for discharge from active duty, the lower extremities were evaluated as normal and no defect was recorded. 

A claim of entitlement to service connection for residuals of left knee injury was received in May 1980.

Pursuant to the claim of entitlement to service connection for residuals of left knee injury, the Veteran was examined for VA compensation and pension purposes in September 1980.  He gave a history of having sustained an injury to the left knee in 1974 when a truck backed up and struck him on the knee with no fractured bones.  He related that following the incident, he had slight swelling and some pain but no locking of the joint.  It was reported that at present, he had some catching and popping in the joint at times with no associated pain.  Physical examination disclosed no abnormal findings.  An X-ray was interpreted as normal.  Following examination, a diagnosis was rendered of left knee with no residuals of disease or injury found objectively on physical examination or X-ray examination at this time. 

In October 1980, the RO denied service connection for residuals of left knee injury on the basis that no disability was shown on examination.  

The Veteran attempted to reopen the claim of entitlement to service connection for residuals of left knee injury in July 1998.  In a statement in support of his petition to reopen the claim, he related that he had been treated at the VA medical center in Houston, Texas, in 1974.  He indicated that the doctors had told him that his left leg disorder was a result of the fall from the truck in service.  In December 1998, the VA medical center in Houston, Texas advised that there were no records pertaining to the appellant.

By RO rating action dated in December 1998, it was determined that new and material evidence had not been received in support of the claim to reopen.  

Evidence added to the record after October 1980 RO rating decision includes VA outpatient clinical records dated in October 2003 showing that the Veteran sought treatment for pain in both knees.  A history of pain in the knees after falling off a truck in service was noted.  An X-ray of the left knee was interpreted as showing minor degenerative changes.  The appellant was afforded a VA examination in August 2009 in which it was noted that an X-ray of the left knee disclosed minimal spurring on the inferior articular surface of the patella.  Mild crepitus on range of motion testing was also noted.  In view of such, the Board points out that the Veteran currently has a diagnosis of left knee degenerative changes/arthritis.  This evidence was not previously of record, is not cumulative and bears directly and substantially upon the specific matter under consideration.  It is thus so significant that it must be considered to fairly decide the merits of the claim.  Accordingly, the Board finds that new and material evidence has been submitted and that the claim of entitlement to service connection for residuals of left knee injury is reopened.  This matter is further addressed in the remand that follows.


ORDER

The application to reopen the claim of entitlement to service connection for residuals of a fracture of the right tibia and fibula on a direct basis is denied.

The application to reopen the claim of entitlement to service connection for residuals of a left knee disability is granted. 


REMAND

The Veteran asserts that he has had left knee symptoms since injury in service and that service connection is warranted.  In a statement in support of the claim dated in September 2011, it is averred that a VA examination conducted in August 2009 in this regard was inadequate.

As noted above, service treatment records reflect that in May 1974, the Veteran sought treatment for left knee complaints after falling off a truck.  The impressions at that time were soft tissue contusion and moderate chondromalacia.  Although VA examination of the left knee in 1980 disclosed no objective evidence of disease or injury, in VA outpatient clinical records in 2003 and on VA examination in 2009, it was indicated that the appellant had degenerative changes of the left knee.  The 2009 examiner referred to mild chondromalacia patella of the left knee in service but did not provide an opinion as to whether current degenerative changes were related thereto.  As such, the Board concurs that the August VA examination is inadequate and that further evaluation is warranted. 

The Board is unable to resolve this matter on its own and is prohibited from making conclusions based on its own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  Under the circumstances, a VA clinical opinion is warranted.  The Veteran should be scheduled for another VA examination.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine whether a current left knee disorder is related to service.  The claims folder must be made available to the examiner prior to the evaluation.  All necessary tests or studies should be performed and clinical findings should be reported in detail.  The examiner must respond to the following question:

Is it at least as likely as not that there is a relationship between a current left knee diagnosis and symptoms/findings noted in service?  

A detailed and complete rationale should accompany the opinion provided.

2.  After taking any further development deemed appropriate, re-adjudicate the issue.  If the benefit is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


